 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Fag

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

for the

 

UNITED STATES DISTRICT COURT ay DETECT OF ANZONA

 

District of ARIZONA

Phoenix Division

Cesar Geovany Valdes Flores;
Minerva Flores Sanchez;
Pedro Vargas Palacios;

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Grand Canyon Education, INC.,

(aka Grand Canyon University (GCU); Brian Mueller,
GCU Board President/CEO; GCU Police & Safety
Department; Joe Yahner GCU Police Chief; et al.

(See page 2 for all Defendants in this case)

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

CV-19-0361 4-PHX-SPL--J FM
Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [X] Yes [_] No

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should oft contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

NOTICE

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

 

Page L eC 4 SF Page | of 7

 
Oo fe IN DB OH FP WY NY

NY NO NY WN NY NY WY NY Ne FT FF
SNRRRRSERBS PS CerdRABADAREBRAS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 2 of 53

9.

Cesar Geovany Valdes Flores AXXXXXXXX

LIST OF ALL DEFENDANTS
Grand Canyon Education, INC. (aka Grand Canyon University- GCU)
Brian Mueller, GCU Board President/CEO
GCU Police and Public Safety Department
Joe Yahner, GCU Director of Public Safety — Police Chief
Dan Steimel — GCU Assistant General Counsel
Ben Meyer — GCU Legal Assistant — Office of General Counsel
Kathleen Hall — Paralegal — GCU Office of General Counsel

Kimberley Hutchison - #23925 — GCU Police Dept Records & Property
Coordinator

Aaron Martinez — GCU Campus Security Officer (CSO) — Employee ID# 027225

10.GCU Officer K. Timothy — Non AZ POST Peace Officer as of 10/5/2017

11. Teresa Kuleff — GCU Peace Officer — AZ POST #11410- Appointed 03-06-2017

12. GCU Peace Officer Sgt. Cahill - AZ POST #4351 — Appointed 08-16-2016

13: US DHS ICE — Phoenix, AZ 85004

14. US DHS ICE Phoenix, AZ 85004 — Deportation Officer Fields

15. US DHS ICE Florence Detention Center 85132

16. US DHS ICE Florence Detention Center — J 3811 Burger -SDDO

17. US DHS ICE Florence Detention Center — L 8090 Jordan Jr — DO

18. US DHS Office for Civil Rights and Civil Liberties — Wash DC 20528 — Contact —

DHS — 17-1810

PAGE 1A

Page Z of 23

 

 
Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 3 of 53

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

I.

The Parties to This Complaint

A. The Plaintiff(s) (KE Aliches) Page 1 (2A) Fol Gist oF)

Ai Plant Les.

\
Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

Cesar Geovany Valdes Flores

 

5224 N. 28" Drive

 

 

 

Phoenix AZ oe 85017

City State Zip Code
Maricopa _
480.290.4487

 

cesarvaldesflores@icloud.com

 

- 5S (58 np ,, B (ze) ,
B. The Defendant(s) (Sex ATached. ‘Yage (z 6) then fa 92 — € : Fat)
; _. dsp e Pe ac rd S.
Provide the information below for each defendant named in the contpldint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title Gf known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number

Grand Canyon Education, INC,
(aka Grand Canyon University - GCU)
2600 W. Camelback rd

Phoenix AZ ————s«8SOIT
City State Zip Code

 

 

Maricopa
602.247.4400 / 602.639.7500

 

[_] Individual capacity Official capacity

Brian E. Mueller

 

 

 

 

 

GCU Board PRESIDENT / CEO
2600 W. Camelback Rd
Phoenix AZ 85017
City State Zip Code
Maricopa
602.247.4400 i

 

‘Poge 3 of 53

Page 2 of 7

 
io 8 SNA DA PW NY

bh NN NNN NR NY YN SF HS
PNRRBRRRBRBBRBSCSEARAAREAKRKe S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 4 of 53

Cesar Geovany Valdes Flores AXXXXXXXX

LIST OF ALL PLAINTIFFS
(names addresses emails cell# county etc.. )

1. Cesar Geovany Valdes Flores
5224 N. 28" Drive
Phoenix, Arizona
85017

County: Maricopa
Cell # 480.290.4487
Email Address: Cesarvaldesflores@icloud.com

2. Minerva Flores Sanchez
5224 N. 28" Drive
Phoenix, Arizona
85017

County: Maricopa
Cell# 602.335.9863
Email Address:

3. Pedro Vasquez Palacios
5224 N. 28" Drive
Phoenix, Arizona
85017

County: Maricopa

Cell# 602.740.0862
Email Address:

PAGE 2A

age d of a3

 

 
Ce NDNA WB wH

oOo wo WY NY NY NY NY WY NY YS
ce Uk AE OKRT FS SCGKeRRUDAARSBHAS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 5 of 53

Cesar Geovany Valdes Flores | AXXXXXXXX

LIST OF ALL DEFENDANTS
(names addresses emails cell# county etc...)

1. GRAND CANYON EDUCATION, INC
2600 W. Camelback rd
Phoenix, Arizona
85017
County: Maricopa
PH# 602.247.4400 / 602.639.7500
Email:
CiIndividual Capacity Official Capacity

2. Brian E. Mueller —-GCU Board President/CEO
2600 W. Camelback Rd
Phoenix, Arizona
85017
County: Maricopa
PH# 602.247.4400

Email: WA
individual Capacity WOfficial Capacity

3. GCU Police and Public Safety Department
5317 N. 35 Avenue
Phoenix, Arizona
85017
County: Maricopa
PH# 602.639.8100
Email: ae |
OIndividual Capacity WOfficial Capacity

4. Joe Yahner — GCU Director of Public Safety — Police Chief
5317 N. 35" Avenue
Phoenix, Arizona
85017
County: Maricopa
PH# 602.639.8100

Email:
individual Capacity Wotticial Capacity

PAGE 2B

(Continued on PAGE 2C) 2 y+ 90 Xo f£ 63

 

 
Co Oe IN Dn FP WW YH

Ny NY KY NY KN NY YY MY LH YT

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 6 of 53

5, Dan Steimel — GCU Assistant General Counsel
Office of General Counsel
3300 W. Camelback Rd
Phoenix, Arizona
85017
County: Maricopa
PH#: 602.589.2300
Email: J
Windividual Capacity WOfficial Capacity

6. Ben Meyer — GCU Legal Assistant
Office of General Counsel
3300 W. Camelback Rd
Phoenix, Arizona
85017
County: Maricopa
PH# 602.639.6157
Email: Ben.Meyer@gcu.edu
Individual Capacity MOfficial Capacity

7, Kathleen Hall - GCU Paralegal
Office of General Counsel
3300 W. Camelback Rd
Phoenix, Arizona
85017
County: Maricopa
PH#

Email:
individual Capacity ebtticial Capacity

8. Kimberley Hutchison - #23925 —
GCU Police Dept Records and Property Coordinator
3300 W. Camelback Rd
Bldg. 80
Phoenix , Az
85017
County: Maricopa
PH# 602.639.7478
pe Kim.Hutchison@gcu.edu
Individual Capacity Official Capacity

PAGE 2C

Page b of 53

(Continued on PAGE 2D)

 

 
Oo fF IAD OH FP W NY

WN NY HY YH NY WN WwW
BPs RBOoOR BRB SFG RD aQAaRaBNHN 2 Ss

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 7 of 53

9. Aaron Martinez —GCU Campus Security Officer (CSO)—Employee ID#027225

5317 N. 35" Avenue

Phoenix , Arizona

85017

County: Maricopa

PH# 602.639.8100

Email:

Individual Capacity WOfficial Capacity

10.K. Timothy — GCU Officer — Non AZ POST Peace Officer as of 10-05-2017
5317 N. 35" Avenue
Phoenix, Arizona
85017
County: Maricopa
Ph# 602.639.8100

Email: /
individual Capacity WOfficial Capacity

11. Teresa Kuleff — GCU Peace Officer-AZ POST#11410 —Appointed 03-06-2017
5317 N. 35 Avenue
Phoenix, Arizona
85017
County : Maricopa
PH# 602.639.8100
Email:
individual Capacity wOfficial Capacity

12. Sgt Cahill - GCU Peace Officer-AZ POST#4351 — Appointed 08-16-2016
5317 N. 35 Avenue
Phoenix , Arizona
85017
County: Maricopa
Ph# 602.639.8100
Email: /
Individual Capacity WOfficial Capacity

13. US DHS Immigration and Customs Enforcement (ICE) — Phoenix Az Office
Office of Chief Counsel
2035 N. Central Avenue
Room 266
Phoenix, Arizona
85004 County: Maricopa Ph#602.744.2412 Email:
Cindividual Capacity WOfficial Capacity
(Continued on PAGE 2E) PAGE 2D

Yaqe 74 3

 

 
Oo Oo ND nH FP WY YN

WN NY NY YN NN WY &
Ss Ra atESRE SEB RH AARAHA S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 8 of 53

14. Deportation Officer Fields- US DHS ICE Phoenix Az Office
2035 N. Central Avenue
Phoenix, Arizona
85004
County: Maricopa
Ph# 602.744.2412
Email: Z
Windividual Capacity WOfficial Capacity

15. US DHS ICE Florence Detention Center 85132
3250 N. Pinal Parkway
Florence, Arizona
85132
County: Pinal
PH#
Email: ws ‘
Ciindividual Capacity Official Capacity

16. J 3811 Burger — SDDO —
US DHS ICE Florence Detention Center 85132
3250 N. Pinal Parkway
Florence , Arizona
85132
County: Pinal
Ph#
Email: Uy
Wfndividual Capacity WOfficial Capacity

17. L 8090 Jordan Jr — DO —-
US DHS ICE Florence Detention Center 85132
3250 N. Pinal Parkway
Florence, Arizona
85132
County: Pinal
Ph#
Email: /
WIndividual Capacity Worticial Capacity

18. US DHS Office for Civil Rights and Civil Liberties
Washington, DC 20528
Attn: Contact - DHS-17-1810 CGVF AXXXXXXXX

County: District of Columbia = Ph# Email:
Olndividual Capacity WOfficial Capacity
PAGE 2E

“Page 8 of $3

 

 
Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 9 of 53

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I.

E-Mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)

Address

County
Telephone Number

 

[X] Individual capacity X] Official capacity

GCU Police and Safety Department

 

5317 N. 35" Avenue

 

 

Phoenix AZ 85017
City State Zip Code

Maricopa

602.639.8100

 

E-Mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)

Address

County
Telephone Number

 

[_] Individual capacity X] Official capacity

Joe Yahner
GCU Director Public Safety - Police Chief
5317 N. 35" Avenue

 

 

 

Phoenix AZ 85017
City : . State Zip Code

Maricopa

602.639.8100

 

E-Mail Address (f known)

Basis for Jurisdiction

 

[X] Individual capacity Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A.

Are you bringing suit against (check all that apply):
Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

SEE ATTACHED Page

i O (3A) for this Response.

 

aD fh O <9
rage 7 et 2

Page 3 of 7

 
Oo fe NDT DO OH FP WD YH

NHN NY NY NY NY NY NY YY HY
RPNRRRREBRHFSSCRRVABADREBERA S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 10 of 53

Cesar Geovany Valdes Flores AXXXXXXXX

I. Basis for Jurisdiction
B. Under 42 USC 1983, the Federal Constitutional or Statutory rights that State or Local
Officials violated are as follows:
1. US CONSTITUTION Amendment IV.
2. US CONSTITUTION Amendment V.
3. US CONSTITUTION Amendment VI.
4. US CONSTITUTION Amendment XIII.
5. US CONSTITUTION Amendment XIV.

6. Title VI CIVIL RIGHTS ACT OF 1964

PAGE 3A

Page 10 of $3

 

 
Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 11 of 53

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

SEE ATTACHED Page ! & (4A) for this Response.

 

D. Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

SEE ATTACHED Pages i 3 (4B) thru / (4H) for 42 USC 1983 Response.

SEE ATTACHED Pages ( q (4H) thru 2 2 (4K) for Bivens Response.

 

Ill. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

SEE ATTACHED Pages 23 (4L) thru Aff (4DD) for Total response to section III Statement
of Claim

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

SEE ATTACHED Pages PF (4L) thru +/ (4DD) for Total response to section III Statement
of Claim

 

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

‘Page WW of S3

Page 4 of 7

 
0 oOo ND DH UW BW NH BKB

NY NY NY NY NY NY NY WY WW
RBPRRRESOSHKSSEXRXRDAARBRE Ss

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 12 of 53

Cesar Geovany Valdes Flores AXXXXXXXX

Il. Basis for Jurisdiction

C. Under Bivens, the Federal Constitutional rights that Federal officials have violated
are as follows:

1. US CONSTITUTION Amendment V.

2. US CONSTITUTION Amendment VI.

3. US CONSTITUTION Amendment VIII.

4, US CONSTITUTION Amendment XIII.

5. US CONSTITUTION Amendment XIV.

PAGE 4A

Voge 2 of SB

 

 
Co Oo ND OH BP WOW YP

DO PN DN NO wR Re RE RS

wo NY NY WN
oOo nN ND NN

wo
—

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 13 of 53

Cesar Geovany Valdes Flores AXXXXXXXX

Suing under 42 USC 1983........
HOW DEFENDANTS 1-12 ACTED Under Color of State or Local law

1. Grand Canyon Education, INC. (aka Grand Canyon University- GCU)
In April 2016 Arizona Governor Ducey signed HB2472 which resulted in Arizona
Revised Statute (ARS) 15-1897 Private postsecondary institutions, appointment of
peace officers; powers; qualifications; liability to become Law and initially allow
and govern the newly formed GCU Police Dept on the campus of GCU.
ARS 15-1897(D) states....
”A private post secondary institution that appoints a private postsecondary
institution peace officer is liable for the private postsecondary institution peace
officer’s acts that are within the scope of the officer’s employment. This state and
any political subdivision of this state are not liable for any act or failure to act by
any private postsecondary institution peace officer...”
ARS 1-215 definition # 27 states... "Peace Officers” M@ANS ww. serie cers
peace officers who are appointed by a private postsecondary institution pursuant
to section 15-1897 and who have received a certificate from the Arizona peace

a”

officer standards and training board... 4... +

PAGE 4B

Page 13 of 2

 

 
Oo fe NY DH UH BP WD YN

Ny NY NY NH NY NY NY WY NH
ec UA ARSK SS CK AXAAREHH ES

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 14 of 53

Also ARS 15-1897(E) states... .... ” All records, reports and other documentation
made or received by a private postsecondary institution police department are.
public records and are subject to title 39”.

Title 39 of the state of Arizona Revised Statutes is entitled Public Records,
Printing and Notices...which encompasses the State of AZ FOIA law under ARS
39-121 et al. Inaction by the GCU Institution/Board and Leaders of the GCU
Police Dept along with failures to release GCU Police Dept records/information to
the Public via FOIA’s per ARS 15-1897(E) are three (3) of the Claims in this
Lawsuit.

While Plaintiffs have been suffering and violated by actions of the GCU Police
Dept and others, the GCU Institution “under color of State law” has been sitting
on its hands all the while with the authority to correct all failures at GCU however
no actions were ever rendered by the GCU Institution or its Leaders/Board even
though the Institution is “/iable” for the GCU Police Dept peace officer actions or

lack of actions as stated in ARS 15-1897(D).

2. Brian Mueller, GCU Board President/CEO
To avoid redundancy, the explanation above for the GCU Institution can be used
here especially the last paragraph that speaks about the GCU Board which Brian

Mueller is the sitting President/Chairman of the Board and CEO inside GCU.

PAGE 4C

[age 14. of $3

 
Oo Oo NY KH A fF W WY

mwoNM YN NN NY WYN
hm NE RRRBRBRBRSERERAARBAHA S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 15 of 53

3. GCU Police and Public Safety Department
As the Law Enforcement and Safety Dept on the GCU campus, this Department is
directly responsible for the oversight of its peace officers and security officer
personnel. The Leaders of this Police Dept “under the color of law” per ARS 15-

1897 are responsible for its personnel’s actions as is the GCU Institution.

4. Joe Yahner, GCU Director of Public Safety — Police Chief
As the number one Leader of the GCU Police Dept this person is responsible to
the GCU Institution for the performance of the Police Dept. All the failures of the
GCU Police Dept since 06-01-2017 are directly at the feet of this individual. Joe
Yahner failed to intervene and correct the immediate failures of the GCU Police
Dept on 06-01-2017 and is to blame as the Director of the Police Dept for all
failures of the GCU Police Dept from 06-01-2017 to today that are mentioned in
this lawsuit. By Title, Joe Yahner, is under the “color of Law” to run the GCU
Police Dept as needed and required so all peace officers and security officers do
their job IAW state and federal laws and all is served and protected in the
Community. All federal laws must also be adhered to when any Immigration-
related stops/detentions are encountered to the fullest application of federal law.

5. Dan Steimel — GCU Assistant General Counsel
This person is at the top of the GCU Legal world. Two (2) separate times a Notice

of Claims arrived at the doorsteps of this individual and twice this individual

PAGE 4D

‘Yage (S of $3

 
o eo nN DH WH FP WY YN HY

NoHo NY bw NY NY NY NY MY WN
ec Na RESONKNSF FS SK DAAREBAHE S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 16 of 53

S

downplayed and dismissed the main contents of this lawsuit, Mr. Steimel had two
(2) opportunities to settle this lawsuit out of Court and twice he strongly rebutted
and dismissed all the charges in this lawsuit. Notice of Claims rules and
requirements are not admissible in Federal courts however the content of this
lawsuit was presented to the GCU Community for possible settlement and twice it
was ignored and dismissed. Mr. Steimel “under the color of law” has and had the
authority to advise and settle all disputes at a local and state level. His failed
attitude and arrogance/ignorance has allowed the issues at hand to go toa Federal
level. Mr. Steimel’s FAILED attitude and lack of understanding of the magnitude
and gravity of the stated issues in this Lawsuit is to blame for where the Parties at
hand must now go to and experience.

Ben Meyer — GCU Legal Assistant — Office of General Counsel
Kathleen Hall — Paralegal — GCU Office of General Counsel

These two (2) employees at the GCU Office of General Counsel were presented
FOIA’s written by the Plaintiffs’ Advocate. These two people “under the color of
Law” have huge authority and power to advise the GCU campus on what is legal
and what is not legal or admissible legally. As a GCU Legal minded employed
person with the power and authority “under the color of law” as Legal minded
people” to serve the GCU Administration, these two (2) people REFUSED and
DENIED to respond to any received FOIA request that asked for GCU Police

Dept information per ARS 15-1897(E) states and therefore violated the STATE of

PAGE 4E

Voge 16 of SB

 

 
oC eo ND OH FP WY YY

Nb NY WY NY NY MY NY WY WH YS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 17 of 53

AZ FOIA Law.....39-121et al as Legal minded “UNDER THE COLOR OF
LAW” employees of the GCU Administration.

8. Kimberley Hutchison - #23925 — GCU Police Dept Records & Property
Coordinator
Another person, who “under the color of law” as the GCU Police Dept Records
and Property Coordinator, that received the 2nd FOIA from the Plaintiffs’
advocate that requested GCU Police Dept information and records, was Ms
Hutchison. Along with other employees of the Administration, Ms Hutchison
REFUSED AND DENIED to release GCU Police Dept records and information
per ARS 15-1897(E) and the state of AZ FOIA law.

9, Aaron Martinez —GCU Campus Security Officer (CSO) — Employee ID#
027225
As a “under the color of law” employee at GCU as a Campus Security Officer,
Mr. Martinez was involved in both Cesar Geovany Valdes Flores incidents with
GCU campus Police. On 04-22-2017 and 06-01-2017, Mr. Martinez played a
significant role in both police reports and associated events. Mr. Martinez on 04-
22-2017 knew Plaintiff Valdes Flores was a DREAMER and a DACA recipient in
that Mr. Martinez took a PHOTO OF A DACA/EAD Work Permit from Plaintiff
Cesar Geovany Valdes Flores and was placed inside police report 2017-0620. On
06-01-2017 Mr. Martinez was the triggering sounding off Campus Security
Officer that quickly informed the GCU Police Dept that Plaintiff Cesar Geovany

PAGE 4F

Faget of $3

 
oOo fo ND A SF WY YH

Oo woo PPO WN NY NY NY NY NHN FY YF FF F&C

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 18 of 53

Valdes Flores was outside the GCU campus. GCU Police Dept knew Plaintiff
Cesar Geovany Valdes Flores was a DREAMER/DACA Recipient due to the
photo of a DREAMER EAD work permit inside police report 2017-0620 since 04-
22-2017.

10. GCU Officer K. Timothy — Non AZ POST Peace Officer as of 10/5/2017
As a GCU campus Officer, an “under the color of law” Officer, Officer Timothy
was one of three (3) Officers that illegally and falsely arrested Plaintiff Cesar
Geovany Valdes Flores on 06-01-2017 outside the GCU Property line.
GCU Police arrested Plaintiff Cesar GVFlores for criminal trespassing on a public
sidewalk and then declared that Plaintiff had drugs etc....
Officer Timothy also declared that Plaintiff Cesar GVFlores had a Mexican ID so
Officer Timothy called the US DHS ICE in Phoenix, AZ.
ARS 11-1051 was used by GCU Police Dept to justify calling ICE.
Many unanswered questions and illegal actions by the GCU Police Dept and
Phoenix ICE followed and thus this lawsuit.

11. Teresa Kuleff — GCU Peace Officer —- AZ POST #11410-
Appointed 03-06-2017

As a GCU campus Officer, an “under the color of law” Officer, Officer Teresa
Kuleff was one of three (3) Officers that illegally and falsely arrested Plaintiff
Cesar Geovany Valdes Flores on 06-01-2017 outside the GCU Property line.
Officer Kuleff was assigned the 06-01-2017 arrest/report of Plaintiff Cesar
GVFlores. Police report 17G-00147 was the report number for the 06-01-2017

PAGE 4G

‘Fage [é of S3

 
Oo oOo IN DH Hn SFP WY YN

No NY KN YY NY WKY WKY NY LH
SIA AK KSSH FSO wM® A AARAHE Ss

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 19 of 53

arrest off campus of plaintiff Cesar GVFlores. Many illegal actions occurred on
06-01-2017 on the GCU campus which led to the Phoenix, AZ ICE Office and
then to the Florence Detention Center where Plaintiff Cesar GVFlores was
incarcerated for (61) days before he was bonded out on 08-01-2017 at a cost of
$7,500. This lawsuit will unravel all the atrocities of this illegal, unlawful and
arbitrary arrest and immediate stripping of the DACA/EAD credentials status

without DUE PROCESS.

12. GCU Peace Officer Sgt. Cahill — AZ POST #4351 — Appointed 08-16-2016

As a GCU campus Officer, an “under the color of law” Officer, Set Cahill was
one of three (3) Officers that illegally and falsely arrested Plaintiff Cesar Geovany
Valdes Flores on 06-01-2017 outside the GCU Property line.

Many illegal actions occurred on 06-01-2017 on the GCU campus which led to the
Phoenix, AZ ICE Office and then to the Florence Detention Center where Plaintiff

Cesar GVFlores was incarcerated for (61) days before he was bonded out on 08-
01-2017 at a cost of $7,500. This lawsuit will unravel all the atrocities of this
illegal, unlawful and arbitrary arrest and immediate stripping of the DACA/EAD
credentials status without DUE PROCESS.

Suing under Bivens........
HOW DEFENDANTS 13-18 ACTED Under Color of Federal law

13. US DHS ICE — Phoenix, AZ 85004

The US DHS ICE Office in Phoenix, AZ 85004 works in conjunction with all

PAGE 4H

(age Nee B

 
oO fo NIN DN OW eR WD YN

WwW NYY NY NY KY NK NY
BPXHRRRE BR YESGPRFeRWAaAaRrtavnes

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 20 of 53

local law enforcement when local law enforcement need to know the
“Immigration Status” of a detainee. This Federal Agency enforces and announces
Immigration customs and status. This “under the color of federal law” agency
plays a very crucial role in the deportation or staying of immigrants. This agency
was called on the night of 06-01-2017 by the GCU Police dept when GCU Police
department was enacting ARS 11-1051(B) and ARS 1 1-1051(E) and federal law 8

USC 1373(C) was being used.

14. US DHS ICE Phoenix, AZ 85004 — Deportation Officer Fields

Officer Fields works ‘under the color of federal law” every time he responds to a
deportation or an Immigration status call IAW 8 USC 1373(c). Officer Fields
made a mistake on 06-01-2017 on the Immigration Status of Plaintiff Cesar

GVFlores...... this “under the color of federal law” mistake is at the center of this

lawsuit.

15. US DHS ICE Florence Detention Center 85132

This US DHS Detention Center incarcerates and detains Immigrants all “under the
color of federal laws” under the INA and how Immigration Courts rule. The
incarceration at one of these detention centers is at the center of this lawsuit....the
illegal incarceration of Plaintiff Cesar GVFlores for (61) days has triggered this

lawsuit. An incarceration “under the color of federal law”.

16. US DHS ICE Florence Detention Center — J 3811 Burger - SDDO

Deportation Officer J Burger wrote and filled out an NTA immediately when

PAGE 4(1)

‘age 26 of $2

 
—_

YN NY NY KY NY NY NY NY NY FF YF Ke
SU HO EOKRT FS SERA AESEHAS

Oo eo nN Dn Hn FF W WN

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 21 of 53

Plaintiff Cesar GVFlores was transported from Phoenix ICE to Officer Burger’s
detention center in Florence. The actions of Officer Burger were all under the
“color of federal law” as an NTA I-862 and not an NOIT was issued by Officer
Burger and Plaintiff Cesar GVFlores was rushed into a detention center cell for
(61) days.

How and What transpired from GCU Campus to Phoenix ICE to the Florence
Detention Center of Officer Burger is at the center of this lawsuit. All GCU and
US DHS actions were declared UNLAWFUL AND ARBITRARY by a Central
CALIFORNIA Federal court on Feb 26, 2018. All was initially performed under
the color of State or Federal law.

17. US DHS ICE Florence Detention Center — L 8090 Jordan Jr — DO
Officer Jordan wrote out an I-213 for Plaintiff Cesar GVFlores on 06-02-2017. All

work was done “under the color of federal law” as an Officer in the Florence
Detention Center ran by the US DHS. All work that Officer Jordan and Officer
Burger (NTA-I-862 work) were all documents under the color of federal law as
erroneous and illegal as the reasons for the Plaintiff Cesar GVFlores to be there.
The I-862 and the I-213 accelerated the plaintiffs path to be incarcerated in the
Florence detention center all under the color of federal law.

18. US DHS Office for Civil Rights and Civil Liberties — Wash DC 20528 —
Contact — DHS - 17-1810 |
With Plaintiff Cesar GVFlores incarcerated and none of the filed complaints by
the ADVOCATE working to free plaintiff Cesar GVFlores from the Florence

PAGE 4J

Tage 21 of $3

 
Co fe NTN DHO O FP WY NY

woN NY NY YN NN YN WY
RPNHRaRERESOSRPS ESTA BDEBNAS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 22 of 53

Detention Center, on 7/22/2017 Advocate files complaint with the US DHS Office
of CRCL in WASH DC 20528.

The aforementioned Office responds to complaints “under the color of federal
law”. Plaintiff Cesar GVFlores’ Advocate filed a complaint with the US DHS
Office of CRCL on behalf of Plaintiff Cesar GVFlores and the said Office blew
the Advocate off and said the agency would enter the case in its computers and
nothing further would be done in this case.

Under the color of federal law the ADVOCATE was replied to. Seeing all the
grave errors and findings vs the US DHS in the Central California court case for
DREAMERS CLASS ACTION, the Advocate was shocked in the Office for
CRCL response.

Based on all the fixes for Plaintiff Cesar GVFlores out of the class action case in

Central California the response out of the CRCL Office is unacceptable and now

being challenged in the lawsuit.

PAGE 4K

Paget? of

 

 
oOo Oo ND OH Fe WD NY

Oo YO NY NY NY NY NYY NY YF YE
SRRRESKRF SSCS RARAARBER A S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 23 of 53

TIMELINE

Date

Cesar Geovany Valdes Flores
(Plaintiff Cesar GVFlores)
AXXXXXX853
DOB: XX/XX/1993
5224 N 28" Drive, Phx, Az 85017

[ See PAGE 2 (1A) for DEFENDANT numbers used here]

01.10.2017

04.22.2017

This is Notice Date of the I-797 where USCIS notified Plaintiff
Cesar GVF lores that his DACA WAS RENEWED FROM
01.10.2017 to 01.09.2019

1-821D for Axxxxxx853 RECEIPT NUMBER I0E0901365853 /
USCIS ACCT NUMBER 031636206139/RECEIPT DATE
09.16.2016 / PRIORITY DATE 09.13.2016

USCIS / NEBRASKA SERVICE CENTER

PO BOX 82521

LINCOLN, NEBRASKA 68501-2521

800-375-5283

Plaintiff Cesar GVFlores’ first encounter with GCU Security Group.

Report # 2017-0620 written by Defendant #9 (GCU CSO Campus
Safety Officer Aaron Martinez employee Id# 027225) and
Approved by GCU Supervisor K. Byers.

Inside GCU Police report # 2017-0620 is a photo of Plaintiff Cesar
GVFlores’ DACA /DREAMER EAD-I765 approved Work
Permit. Dates of approved DREAMER EAD card are from
01.10.2017 to 01.10.2019. This is a document used to determine

PAGE 4L

Page 23 of $3

 

 
oO eo IND nH BP WY YN

wR NN KY NNN HY &
ecu A Ak OS fF SF Ce rRAARaAaNH AS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 24 of 53

06.01.2017

a DREAMER’S Immigration Status. GCU/GCU Police Dept has
known or knew that Plaintiff Cesar GVFlores was a DACA
Recipient / DREAMER as of 04.22.2017. Why didn’t Defendant
#10 (Officer K. Timothy) mention this document when he called
ICE (Defendant #13) to check the Plaintiff's Immigration Status
and spoke to Defendant #14 (ICE Deportation Officer Fields).
2°4 encounter with GCU campus Security. GCU Report # 17G-
00147 written by Defendant #11 (GCU Peace Officer -Teresa
Kuleff #11410) and approved by Defendant #8
(GCU Report and Property Coordinator Kimberley Hutchinson
#23925) on 06.13.2017. Defendant #9 (CSO Aaron
Martinez) also played a role in this report and arrest.
Why would a call to Defendant #13 (US DHS ICE Phx, AZ
85004) be necessary by Defendant #10 (Officer K.Timothy) as
stated in Report # 17G-00147 if Defendant #9 Aaron Martinez is
present and was/is heavily involved in both dates/ incidents/GCU
Police Reports and Plaintiff Cesar GVFlores is/was on the “Be On

Look Out” (BOLO) Alert list Campus wide ?

PAGE 4M

| Page 24 of SA

 

 
oOo fF IND NW FP W NH

No NY NY NY NY NY NY WKY NY
SOUR DBESOKRFES OER UIA BDREBSBNH ES

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 25 of 53

On this night (06-01-2017) ,

 

CLAIM #1
Defendants 10, 11 & 12 (Officers K. Timothy, Teresa Kuleff &
Officer Sgt Cahill) illegally/falsely arrested Plaintiff Cesar
GVFlores on Public Property outside and beyond the GCU
Property line as defined by the City of Phoenix property maps in
years 2016 and 2017. Defendants #1 & #2, GCU and Brian Mueller
are responsible as well. The initial charge was Criminal Trespass.
This illegal arrest is documented in GCU Police Report # 17G
00147 which also states the physical whereabouts of Plaintiff Cesar
GVFlores at the time of this illegal and improper arrest.

Listed Defendants violated Plaintiff's US CONSTITUTION

Amendments IV, V_&_XIV.

 

 

CLAIM #2
After the arrest of Plaintiff Cesar GVFlores by the GCU Police
Dept, a member of the GCU Police Dept (Defendant #3) illegally
accessed Plaintiff Cesar GVFlores’ cell phone and illegally

responded/replied to Plaintiff Minerva Flores Sanchez’s text

PAGE 4N

‘Yage 2S of $3

 

 
oOo Oe NY DBD nA FP WW YN KF

oO bw WN NY WY KY WN WV NY Fe Se Re
PNRRARSEKRRSESEeXWAR ARAN S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 26 of 53

conversation with Plaintiff Cesar GVFlores that was being held at

the time of the said arrest. This illegal access to the said cell phone

conversation violated the US Supreme Court’s decision on whether
Law Enforcement can access the Public’s cell phones on an arrest.
Listed Defendants violated Plaintiff’s US CONSTITUTION
Amendment IV and SCOTUS case that bars cell phone access.
See SUPREME COURT OF THE UNITED STATES Syllabus
RILEY v. CALIFORNIA CERTIORARI TO THE COURT OF
APPEAL OF CALIFORNIA, FOURTH APPELLATE DISTRICT,
DIVISION ONE No. 13-132. Argued April 29, 2014—Decided
June 25, 2014*

US Supreme Court Cellphone Federal Decision — June 25, 2014

 

After Plaintiff Cesar GVFlores was illegally arrested by Defendant
#3 (GCU Police Dept), per GCU Police Report 17G-00147,
Defendant #10 (Officer K. Timothy) states that Plaintiff Cesar
GVFlores has a MEXICAN ID so Defendant #10 (Officer K.
Timothy) calls Defendant #13 (US DHS ICE Phx, AZ 85004) to verify
Plaintiff Cesar GVFlores’ Immigration Status.

Why would a call to Defendant #13 (US DHS ICE Phx, AZ 85004)
be necessary by Defendant #10 (Officer K.Timothy) as stated in

4(0) _
| age 2% of $F

 

 
oO oe NDT DO OH PP WW NY

oO NO WN NY WN NY WKY WY WH FT |
RBNRRRESORFS SER AAREBAHA S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 27 of 53

report # 17G-00147 if Defendant #9 Aaron Martinez is present and

was/is heavily involved in both dates/incidents/GCU Police reports?

 

CLAIM #3
In the midst of this Immigration related arrest, Defendant #10
(Officer K. Timothy) falsely accuses Plaintiff Cesar GVFlores of a
wrong Immigration Status with little to no due diligence and NO
DUE PROCESS. Officer Timothy’s of GCU Police Dept
ignorance of what a US issued EAD I-765 Work Permit card looks
like appears to surface. Officer Timothy plainly incompetent.
Listed Defendant violated Plaintiff?’s US CONSTITUTION
Amendments IV, V & VI all the while that Defendant #3 has a
copy of the Plaintiff’s EAD Work Permit inside Defendant #3’s
Police report #2017-0620. And Defendant #1 and Defendant #3
subsequently refusing to release FOIA requested GCU Police
Dept related info including a copy of police report # 2017-0620
which was requested in July 2017 to verify true ID situation of

04-22-2017 Trespass and 06-01-2017 arrest incidents.

 

 

Claim #4
Defendant #10 calls Defendant #13 when Defendant #14

PAGE 4P
(age 27 of $2

 

 
Co eo ND OH SFP WD NY

VMN NY NNN WY &
SBNXRARARPEKRFSSECRDWTABDAREONHNSS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 28 of 53

responds erroneously and illegally and declares Plaintiff Cesar
GVFlores as an Undocumented Alien with no legal presence or
authority to be in the United States and where Defendant #14
requests that Defendant #3 (GCU Police Dept) transport Plaintiff
to the Defendant #13 federal Facilities.

Listed Defendants collectively violated Plaintiff’s US

CONSTITUTION Amendments IV, V, VI & XIV.

 

 

06.01.2017

CLAIM #5

Issued ticket by Defendant #3 (GCU Police Dept) on 06-01-20 17
(#16-1102) has/had forged Plaintiff signature identical to
04.22.2017 signature on DREAMER DACA EAD-I765 Work
Permit signature inside report #2017-0620. See timeline entry
dated 09-14-2017 for more details on this FRAUDULENT ACT by
Defendant #3 (GCU Police Dept).

Listed Defendant violated Plaintiff's US CONSTITUTION

Amendments V & XIV.

 

 

06.02.2017

CLAIM #6
Defendant #15 (US DHS ICE Florence Detention Center) via
Defendants # 16 and #17 issues NTA (I-862) and an I-213
with non-convicted charges/allegations; NOIT was

PAGE 4Q

Page 28 of SF

 

 
Oo Oo ND DH BP WW NY

mw N NY HY YW NY KY WY WH
eo RM aka PR OND FS Ce rdWaAaanaKRaBnNo AS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 29 of 53

bypassed...... NO DUE PROCESS and violated US DHS existing
policies, past practices and SOP (Standard Operating
Procedures)....Federal court in Central Ca on 02.26.2018 declared

this “unlawful & arbitrary” and violated Plaintiff Cesar GVF lores’

~ Due Process Rights. Due to the many DREAMERS in this Central

California Case, this “pattern and practice” of the US DHS ICE
nationally was an illegal “pattern and practice” enacted by the US
DHS ICE once the Trump Administration took over. See Timeline

entry dated 02-26-2018 for more details. Plaintiff Cesar GVFlores

- stripped of his DACA/DREAMER Status and immediately placed

in a Florence AZ ICE DETENTION CENTER, (Defendant #15)
with no DUE PROCESS and under Florence, AZ Federal ICE
DETENTION CENTER Custody till further notice. See

Timeline entry date of 02-26-2018 for more details.

Listed Defendants collectively violated Plaintiff’s US

CONSTITUTION Amendments V, VI, VIII, XII and XIV.

 

 

06.07.2017

CLAIM #7
Plaintiff Cesar GVFlores was taken to Sonora Behavioral Health
Hospital (SBHH) due to*Nervous Attack / Personal Crisis...SBHH
is located at 6050 N. Corona Rd, Tucson, AZ 85704 ; this was the
initial time that Plaintiff Cesar GVFlores was assessed with

PAGE 4R

Page 29 of S32

 

 
—

No NO NH NY WY. NY NY MY W
MP RRBRPRBRRVLBSERRAETSBESIS

oOo mo ND Un & W NY

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 30 of 53

Diabetes due to the EXTREME stress and anxiety he experienced
because of the “cruel and unusual punishments inflicted” at the
Detention Center of Defendant #15 due to Defendants #16 &
#17’s submitted illegal 1-862 (Notice To Appear - NTA) and made
up False/Very damaging I-213 (Record of Inadmissible
Deportable Alien).

Listed Defendants collectively violated Plaintiff?s US

CONSTITUTION Amendments VIII, XHI & XIV.

 

 

06.02.2017
06.19.2017

CLAIM #8
Eighteen (18) days that Plaintiff Cesar GVFlores was denied
communication with Family; could not communicate with
Family...punished “In the hole” also. Defendant #15 responsible
for this violation.
Listed Defendant responsible for denial of rights violated

Plaintiff?s US CONSTITUTION Amendments V, VIII, XII &

XIV.

 

06.09.2017

07.31.2017

CLAIM #9
Plaintiff's Pedro Vasquez Palacios and Minerva Flores Sanchez
Request copy of GCU Police report # 17G-00147 via GCU Police
Dept FOIA Form which was in English Only !

PAGE 4S

Page 20.08 SB

 

 
Co Oo ND OH FP WO YN

Ny NY WN NY NY KY NY WKY NH
co UaA HO ESOKPS CHK AAREOR AS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 31 of 53

07.2017

07.03.2017

07.03.2017
08.01.2017

This violated the EQUAL ACCESS Civil Rights of Plaintiffs under
Title VI Civil Rights Act of 1964 which Federally Assisted/funded
Defendants #1,#2,#3 and #4 are governed by because they
receive Federal assistance/funds from the US Dept of Education
or from the Federal Government.
Also the same Defendants are to blame for all the English-only
brochures and information that the Plaintiff's Advocate S. Garcia
collected from the Office of Defendant #3 (GCU Police Dept) on
07.31.2017 when he went and picked up the only Public Info
document (GCU Police Report 17G-00147) that Defendant #8
released via FOIA #2 on 07-31-2017.
Listed Defendants collectively violated Plaintiffs’ federal civil
rights of EQUAL ACCESS under Title VI CRA 1964 which
Defendants are governed by because Defendants receive |
Federal Assistance from US DOE
Advocate S. Garcia submits USDOJ CRD EOS federal discrimination
Complaint vs GCU / GCU Police Dept
Advocate S. Garcia gets Plaintiff Cesar GVFlores’ Parents’ approval
to help them as an Advocate...Advocate attends Ist Community
meeting at 5224 N. 28" Drive Phx Az 85017. No Legal Advice.

Parents of Cesar GVFlores sign agreement to compensate Advocate

PAGE AT

Pags 2) of SA

 

 
oOo fe IN DH OH FSP W NY

NWN NN YN NN WY
ce Uk ORE OKRHS CHE RWAAREOHAS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 32 of 53

07.08.2017

07.09.2017

S. Garcia for research, interpretations in Spanish and filing federal
complaints....... if have to go to court....later on

will override negate this agreement with a % of settlement in Court.
No Legal Advice being given by Advocate S. Garcia

Advocate S. Garcia requests information via email on how to request
Public information from GCU Board of Directors and from GCU
Police Dept....... this request went to the GCU PR Director.

Plaintiff Cesar GVFlores via telephone gives Advocate S. Garcia

permission to advocate for Plaintiff (Advocate records

conversation.

 

07.10.2017

07.13.2017

CLAIM #10
Advocate S. Garcia requests FOIA #1 from Defendant #1 GCU-
Ben.Meyer@gcu.edu (Defendant #6) |
Ben Myers Legal Asst — Defendant #1 Office of General Counsel
denies Advocates’ FOIA#1 which requested Defendant #3 related
Public information. ARS 15-1897E declared Police related
Information Public Information per Title 39 of the AZ REVISED
STATUTES.
Listed Defendant violated Plaintiffs’ US CONSTITUTION

Amendment XIV Equal Protections.

 

PAGE 4U
Vage 32 0

asp

$2

 

 
Oo fe IN DD WA FP W YN

Ww NY NY NY NN NY KY HS &
oe aA am ke OHO Se FS Ce RDA AREA H ES

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 33 of 53

 

CLAIM #11
07.18.2017 A Kathleen Hall Paralegal — Office of General Counsel (Defendant
#7) replies via email for PR Director and denies FOIA related
questions referring to Defendant #3 request of
07.08.2017 because GCU is a PRIVATE INSTITUTION. Also
later on when Defendant #8 denies 2" FOIA, Defendant #8
“co’s” Defendant #7 on her denial email response to Advocate S.
Garcia. Defendant #3 associated information request DENIED.

Listed Defendants violated Plaintiffs’ US CONSTITUTION

 

Amendment XIV Equal Protections.

 

 

 

CLAIM #12
07.19.2017 Advocate S. Garcia requests FOIA #2 from Defendant #6

07-24-2017
07-31-2017 Legal Asst-Ben Meyer) , Defendant #8 Kim Hutchison from the

09-26-2017
09-27-2017 GCU Dept Records and Property Coordinator responds and denies
majority of FOIA#2; In email response, Defendant #8 makes it clear
- that she is aware that Advocate is asking about Plaintiff Cesar
GVFlores-related Public information when Defendant #8 DENIED
requested FOIA #2 related information to Defendant #3. Went
back & forth on Emails.

Information requested by Advocate related to Defendant #3

__ PAGE 4V
Vaqe 33 of SB

 
oOo Oo IN DW WO BP W NY

NYO NYO WY NY NY NY NY WHY NH YF
eo Uk AREOKHHS CHA AARSAHE S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 34 of 53

which ARS 15-1897E says is Public Information AZ TITLE 39.
PUBLIC INFORMATION DENIED BY Defendants #3 and #8.
Defendant #4 is responsible for Defendant #3 & Defendant #8.
Listed Defendants violated Plaintiffs’ US CONSTITUTION

Amendment XIV Equal Protections.

 

07.25.2017

08.01.2017

Advocate S. Garcia files US DHS Office for Civil Rights and Civil
Liberties complaint vs Defendant #13 and Defendant #15.
Plaintiff Cesar GVFlores bonds out of Defendant #15 (Florence
Detention Center) at a CASH cost of $7,500 and signs Agreement

for Advocate S. Garcia to support him.

 

08-01-2017

CLAIM #13

Defendant #18 US DHS Office for CRCL responds to
Advocate S. Garcia /Plaintiff Cesar GVFlores and ignores the
gravity of the complaint of 07-25-2017. US DHS Office for CRCL
needs to be held accountable during this lawsuit. More than just
entering the complaint in a computer system and closing the
complaint needed and needs to be done by the US DHS Office for
Civil rights and Civil Liberties.

Listed Defendant violated Plaintiffs’ US CONSTITUTION

Amendment XIV Equal Protections.

 

PAGE 4W

Page Zt of SF

 

 
Oo Oo NI Dn A PP WD NY Fe

Nn NY YY VY NY NY KY YY WY
SRERESR FS SKDWAAREBHAS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 35 of 53

08.03.2017

- 08.04.2017

08.10.2017

Advocate S. Garcia submits Change of Venue to Florence
Immigration Court so Phoenix is place for future Immigration
Hearings....Change of Venue approved on this date.

Advocate learns from Univision TV news station news broadcast
that “Mexican ID’ issue was in 04.22.2017 not 06.01.2017
incident.

Plaintiff Cesar GVFlores’ 15' West McDowell Justice Court
appearance....Criminal Trespass charges filed on 06.13.2017.

This Court date was rescheduled for 09-14-2017.

 

09.14.2017

CLAIM #14
Plaintiff Cesar GVFlores ‘ 2nd West McDowell Justice
Court appearance. ...Justice Court result — Criminal
Trespass charge Dismissed... 1st time that GCU ticket
#16-1102 was seen with forged signature. Charge
DISMISSED was 13-1502 Criminal
Trespassing. This decision makes the arrest of 06-01
2017 as FRIVOLOUS, FALSE IMPRISONMENT,
ILLEGAL and SUSPECT vs Defendants #1, #2. #3, #4, #13 &
#15. Listed Defendants violated Plaintiff’s US

CONSTITUTION Amendments IV, V, VI, XIII & XIV.

 

PAGE 4X
Pa qe 35 of ,3

 

 
oOo Fe ND OH FP WD YY

No NY NY NY KY NY NY WY KY YF &
SeUXaeadaR SRF SSR RD RAREEORES

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 36 of 53

09.29.2017

10.05.2017

11.21.2017

11.30.2017

02.15.2018

Advocate S. Garcia submits FOIA to AZ POST for listing of all
GCU Certified Peace Officers at GCU since 10-05-2017.

AZ POST FOIA response to Advocate S. Garcia...... Names
badge #’s of all Certified Peace Officers at GCU as of 10.05.2017.
Only two (2) of the six (7) GCU Officers involved in 06-01-2017
And 04-22-2107 incident or arrest of Plaintiff Cesar GVF lores’
arrest or trespass incident were Certified Peace Officers. Only two
(2) Officers were real Peace Officers..... Defendants #8, #9 and

#10 are/were not Certified Peace Officers.

~ Advocate S. Garcia visits the AZ OMBUDSMAN’S Office over

ARS 15-1897 & GCU/GCU Police and the refusal of GCU/GCU
Police to release Defendant #3 related information IAW ARS 15-
1897E.

Advocate S. Garcia files 1* NofC?s vs GCU/GCU Police Dept
GCU denies 1‘t NofC’s...issues Advocate S. Garcia a letter.
Defendant #5 Dan Steimel — denies all of NofC’s which covered
all of the violations and CLAIMS mentioned in this Lawsuit.
Defendant #5 didn’t justify any CLAIMS responses except to tell
Advocate that Advocate was not allowed to file NofC’s for
Damages or for Plaintiffs since Advocate was

not the damaged party.

PAGE 4Y

Page 36 of S?

 

 
Oo me ND DO FSF W NY

wR YN HY NNW WY
SUA BESO KRA SS SKA AAREAHRE S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 37 of 53

 

02.26.2018 —

Modified on
03.20.2018

CLAIM #15

Central District of California Federal Court decision on

Class Action case for DREAMERS similarly situated like

Plaintiff Cesar GVFlores; COURT CASE # Inland Empire
et al., No. 5:17-cv-02048 (C.D. Ca.), matches case # on
Cesar GVFlores DACA reinstatement documents that
came in mail..(2) I-797 Notices came in mail. ACTIONS
by all listed Defendants were ruled and declared to be
“UNLAWFUL & ARBITRARY” and violated DUE
PROCESS at minimum that a Preliminary Injunction
reinstated all DACA/DREAMER Status including Plaintiff
Cesar GVFlores and all other similar situated
DREAMERS nationally.
Court case above disagreed with Defendant #5 Dan
Steimel responses to Advocate and Plaintiffs’ on 02-15-
2018 and on 05-01-2018 especially where Defendant #5
states that Defendant #1 (GCU) has investigated all and
nothing found and as far as Defendant #1-GCU is
concerned this matter in 18 and 2nd NofC’s
(charges In this Lawsuit) are closed. Lawsuit is at federal

level and NofC’s rules/responses do not count
PAGE 4Z

Fags 27 of 63

 

 
Co Oe NI DR AW BP WD YP

Pk he
oN DN WO FPF WD NY KF O&O

No NY NY NY WN. NY
BNMREARSKAS

—
\o

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 38 of 53

03.05.2018

03.27.2018

04.07.2018

04.09.2018

HOWEVER Defendants #1, #2, #3, #4 and #5 along with

All employees involved in this case under Defendants #1, #2,

#3,#4,#13 & 15 (all involved under the color of State or Federal
Law) need to be addressed accordingly in this Lawsuit and
Plaintiffs need to be compensated accordingly.

Listed Defendants collectively violated Plaintiffs’ US
CONSTITUTION Amendments IV, V, VI, VIII, XIII & XIV.

27d NofC’s issued/served on Defendants #1, #2, #3 and #4.
Advocate S. Garcia receives USDOJ CRD EOS response on
complaint VS Defendant #1, #2, #3 and #4 and Advocate replies.
USDOJ CRD EOS say they don’t investigate complaints vs
colleges.
Advocate S. Garcia Mails (382) page 42B Immigration Application
For Plaintiff Cesar GVFlores to ICE....delivered on 04.09.2018 to
Phoenix based ICE.

Advocate 8. Garcia files USDOE OCR.DENVER federal

discriminatory complaint 08-18-2137 vs GCU/GCU Police Dept.

 

04.13.2018

CLAIM #16
USCIS reinstated Plaintiff Cesar GVFlores as a DREAMER DACA
Recipient and his EAD/I-765 Work Permit whose photo sits inside
Defendant #3 Report # 2017-0620....this action is because of

PAGE 4AA

age 38 of $2

 

 
Coco Oo NT DH A SP WD NY Fe

Nob NY NY NY WKY NY NY WY NY

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 39 of 53

02-26-2018 Court decision in Central California Court case than
implemented Preliminary Injunction in favor of DREAMERS that
were similarly situated as Plaintiff Cesar GVFlores AND ruled vs

US DHS ICE and all of it?s UNLAWFUL and ARBITRARY
actions vs Plaintiff Cesar GVFlores and similarly situated Class

Action connected DREAMERS/DACA recipients.

Listed Defendant violated Plaintiffs’ US CONSTITUTION
Amendments IV, V, VI, VIII, XIII & XIV with the help or

inactions of Defendants 1, 2, 4, 13 & 15.

 

04.25.2018

Advocate S. Garcia speaks with DACA DREAMER Class Action
Atty Katrina Eiland that Litigated for DREAMERS in the Central
California Court case that reinstated Plaintiff Cesar GVFlores’
DACA/DREAMER Status in a Central California Court case on
02-26-2018. This court case reversed restored reinstated all the
violations that the collective efforts of Defendants #1, #3, #13 &
#15 and all involved employees/Defendants performed and

attempted to implement.

 

05.01.2018

CLAIM #17
Defendant #5 GCU Assist General Counsel —
Dan Steimel denies 2"! NofC’s filed by Plaintiffs in this lawsuit.

PAGE 4BB

Page 27 of $3

 

 
0 Oo YN DB vA BB WwW PO &

No NY VY NY NY KH NY WY WH
cua AE SK TS CHK ARAARAHR A S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 40 of 53

Defendant was defending Defendants #1, #2, #3 and #4.
Defendant #5 was totally wrong in his LEGAL response to
Plaintiffs especially when Defendant #5 states in a letter that
Defendant #1 has investigated all in NofC’s and found nothing
and matter in NofC’s(which is lawsuit content) is considered
closed.
Defendants #1, #2,#3,#4 & especially #5 need to be prosecuted
and penalized for their many violations vs the Plaintiffs. Coupled
with Defendants #13 and #15, all Defendants mentioned here
need to be prosecuted and Plaintiffs need to be compensated
accordingly for UNLAWFUL AND ARBITRARY actions that
violated/deprived DUE PROCESS which is how a Central
California Court ruled vs all Defendants mentioned here.
Listed Defendants collectively violated Plaintiffs’ US

CONSTITUTION Amendments IV, V, VI, VIEI, XIII & XIV.

 

06.07.2018

Advocate S. Garcia receives response from USDOE
OCR.DENVER...... replies to USDOE OCR.DENVER response
To Complaint...COMPLAINT closed because Advocate waited
more than (60) days to file complaint with US DOE after USDOJ
CRD EOS said it did not investigate College allegations if it did

PAGE 4CC

Page 40 of S32

 

 
co oOo ND OH HF WY

No NY NY NY NY NY NY WY W
RPRRRRORESSERXR_ADGEBRNRA S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 41 of 53

not fund the efforts.

08.08.2018 Plaintiff Cesar GVFlores applied for 42B Immigration Process
(382 pages) in Phoenix Immigration Court... Judge Coughlin;
next Immigration court date in Phoenix is 1 1.17.2020 at 08:30am.

01.16.2019 Plaintiff Cesar GVFlores submits documents to renew DACA

/ EAD 1-765
02.22.2019 Plaintiff Cesar GVFlores submits fingerprints to USCIS for DACA
EAD / I-765 renewals.

05-28-2019 Plaintiff Cesar GVFlores submitting Motion to Immigration Court

To Terminate Removal Proceedings and Return $7,500 Bond

monies of 08-01-2017. (122pages)

PAGE 4DD

Fade 41 of $3

 

 
Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 42 of 53

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

II. Shabeuedk of CLA

(C » SEE ATTACHED Pages Z 3 (4L) thru 4 [ (4DD) for Total response to section IT] Statement
of Claim.

 

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

SEE ATTACHED Pages 3 (5A) thru Wx (5C) for this Response.

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims.

Dee “Tp of Vage Qe toy leg besemse.

“Vage 42 of 2

Page 5 of 7

 
Oo eo ND UU FP WW LY

wo NY NY YH NY NY NY WY WY
PNRRRBEBRSSCRVWADREBHAR S

 

Case 2:19-cv-03614-SPL--JFM Document 1 Filed 05/28/19 Page 43 of 53

Cesar Geovany Valdes Flores AXXXXXXXX
IV. Injuries
Before June 1, 2017, Plaintiff Cesar GVFlores had no prior nor pre-existing
illness of any magnitude. On June 1, 2017, late at night, Plaintiff Cesar GVFlores was
arrested outside the GCU Property line and long story short, GCU Police Dept transferred

Plaintiff Cesar GVFlores to the Phoenix, Az US DHS ICE.

Before the illegal and frivolous arrest of Plaintiff Cesar GVFlores on June |,
2017 by the GCU Police Dept outside the GCU Property line and subsequently turned over
to the US DHS ICE Office in Phoenix, Az 85004, Plaintiff Cesar GVFlores had NEVER
had any type of Diabetic or any longterm illness. Palintiff Cesar GVF lores was eventually
turned over to Florence, Az Detention Center where Plaintiff Cesar GVFlores spent (62)

days incarcerated at a Detention Center ran and operated by CCA.

While in Federal custody in Florence, Az, due to a personal crisis and
extreme levels of stress and anxiety, Plaintiff Cesar GVFlores was checked into the Sonora
Behavioral Health Hospital (SBHH) in Tucson , Az on or about 06.07.2017. For
approximately a week or so, Plaintiff Cesar GVFlores was in the said Hospital and during
that stay Plaintiff Cesar GVFlores was assessed as having Diabetes.

As stated, Plaintiff Cesar GVFlores was locked up in a Florence Detention
Center for (62) days before being bonded out on 08-01-2017.

PAGE 5A

tage 43 of S3

 

 
Co feo SN DO A SP WD NY

YN NY NN NY NY NY YY HY YS
SUA ESN FSF Se AARESEHE S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 44 of 53

Cesar Geovany Valdes Flores AXXXXXXXX

Subsequent to his initial diagnosis of Diabetes in the first two (2) or three
(3) weeks in June 2017 at the Sonora Behavioral Health Hospital in Tucson, Plaintiff Cesar
GVFlores has constantly been in and out of Medical facilities with an uncontrollable case
of Diabetes. Plaintiff Cesar GVFlores has had an A1C sugar readings as high as
“OFFSCALE”, 800, 600 and above average counts. There is NO MEDICAL HISTORY of
any type of Diabetic illness or ailments in Plaintiff Cesar GVFlores‘s Family history.
Plaintiff Cesar GVFlores before the GCU Police Dept arrest of June 1, 2017, had NEVER
had any personal medical reports or diagnosis that confirmed any type of Diabetic ailment
or sickness.

On more than one occasion subsequent to Plaintiff Cesar GVFlores’ release
on Bond after 08-01-2017, Plaintiff Cesar GVFlores has had to be rushed to the Maricopa
County Regional Hospital at 24™ St and Roosevelt Rd due to Plaintiff Cesar GVFlores’
AIC count “OFFSCALE” and Plaintiff Cesar GVFlores not responding to any Diabetic

medication.

The very stressful and surreal tension that the Florence Detention Center and
the overall Frivolous and ‘illegal arrest and incarceration placed upon Plaintiff Cesar
GVFlores was of extreme high high levels that diabetes showed itself in this Plaintiff s
body and medical charts going forward,

In this lawsuit it is being requested by all the Plaintiffs that compensation be awarded for
Plaintiff Cesar GVFlores having to endure the (62) days in incarceration for no reason

PAGE 5B

"Page 4 rf SF

 

 
Co fe ND OH FP WY HY

ww NY NH NY NY YN WY N SH f&
PSR RREBK FSC xeRAAARraAaKR=aA S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 45 of 53

and contacted Diabetes in the end run on a frivolous illegal and Totally uncalled for
apprehension seeing Plaintiff Cesar GVFlores had jurisdiction all the while he was
incarcerated to be present legally in the United States copy/photo of Plaintiff Cesar
GVFlores’ DREAMER ID, EAD Work Permit has been in possession of GCU/GCU
Police Dept since 04.22.2017 as part of report # 2017-0620 which Defendant #9 Aaron
Martinez authored/wrote narrative of said GCU report number. It is clear that GCU/GCU
Police Dept knew And has known that Plaintiff Cesar GVFlores was and is a
DREAMER-DACA legal USCIS approved DREAMER and this whole FRIVOLOUS,
WRONGFUL, ILLEGAL, TRAUMATIC ARREST/ ATTEMPTED DEPORTATION by
GCU, the GCU Police Dept, US DHS ICE Phx, AZ and of the US DHS ICE Florence
Detention Center needs to be heard in a Court of Law so Plaintiff Cesar GVFlores and his
immediate Family can be Compensated accordingly and as requested.

Today, Plaintiff Cesar GVFlores suffers ona daily basis with his struggle
to maintain his A1C counts at a functionable level and attempt to maintain employment.
V. Relief

Basis for Relief Requested Below
The GCU Institution, the GCU Police Department, the Phoenix-based US DHS ICE
and the US DHS ICE Florence Detention Center along with all of the involved
employees “under the color of state or federal law” that placed responsibility or
authority on these institutions or people make the above said institutions and people
liable for the damages endured or experienced by the Plaintiffs’ Family.

PAGE 5C

Page 4S of SE

 
o fe YTD UO SP WH YN

wb ww NN HY NY WN WV
RBPxeRRRRPBRBReXB Se WAAaRrEanes

 

Case 2:19-cv-03614-SPL--JFM Document 1. Filed 05/28/19 Page 46 of 53

The Damages listed below were and are being endured by Cesar G. Valdes Flores,
Mother Minerva Flores and Step Father Pedro Vargas Palacios due to the actions
and inactions of stated above Institutions and or people. The Plaintiffs’ Advocate,
Silverio Garcia Jr has also been denied GCU public information and thus damaged
as well in his advocacy of Plaintiff Cesar GVFlores and his parents.

The damages are numerous and stressful and each mandates a heavy
consequence and compensation because of the ignorance, racial discrimination,
incompetence and collective total failure of the GCU Police Dept, the GCU
Institution and the US DHS ICE Facilities in Phoenix and in Florence, AZ to
properly oversee the despicable events that cannot be labeled none other than the
FRIVOLOUS, WRONGFUL, ILLEGAL, TRAUMATIC ARREST/ATTEMPTED
DEPORTATION of Plaintiff Cesar G. Valdes Flores

Cesar and his parents are and have suffered immensely since the above listed
institutions and their people working “under the color of Law” ENACTED/ACTED
the FRIVOLOUS, WRONGFUL, ILLEGAL, TRAUMATIC
ARREST/ATTEMPTED DEPORTATION of Cesar G. Valdes Flores on 6/1/2017.

As one studies and breaks down all the pieces of the events of 6/1/2017 vs
Plaintiff Cesar G. Valdes Flores, there is a comedy and sad list of errors done by the
personnel of the above stated institutions along with the said institutions one right
after the other with the Supervisors of
the GCU Police Dept and the Leadership of the overall GCU Institution failing to

PAGE 5D

Vage Ub of <3

 

 
oc fe ND A FP W HY

Oo NY WN KY NY NY NY WY NY FY &
RPRRRRSORSKSSESRSRWIAAGAREBHRe S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 47 of 53

provide or have in place the proper oversight or needed controls so this type of
discriminatory chain of events does not occur again,

The following is a list of damages that the GCU Institution, the GCU Police
Department and the US DHS ICE Office in Phoenix Az and the US DHS ICE
Detention Center in Florence Az and its associated personnel have enacted vs
Plaintiff Cesar G. Valdes Flores, or vs Cesar’s Mother Minerva Flores Sanchez and
or vs Cesar’s Step Father Pedro Vargas Palacios.

The FRIVOLOUS, WRONGFUL, ILLEGAL, TRAUMATIC
ARREST/ATTEMPTED DEPORTATION of Plaintiff Cesar GVFlores on
6/1/2017 has caused or is presently causing or continues to cause the following
violations, damages, etc....vs Plaintiff Cesar GVFlores and/or his immediate
family.

1. Immense amounts of undue stress for all involved

2. immense levels of trauma for Plaintiff Cesar GVFlores

3. personal health issues vs Cesar with Diabetes and the like

4. personal health issues vs Cesar’s Family members

5. Extreme amounts of financial hardships on Cesar and his Family

6. GCU’s continual denial of releasing GCU Police Dept public
information

7. NO MEXICAN ID ever seen or found on Cesar on 6/1/2017 -GCU
Police Dept ignorant of what a DACA EAD looks like.

PAGE 5E

Page 47 of $2

 

 
ee

No NY NY NY NY NY NY WY WY
BRRREBRYESSRETRAESEES

Oo eo ND OO &- W WN

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 48 of 53

8.

Based on GCU Police Dept responses on 9/27/2017, GCU Police
Dept Police Officers are ill-trained and lack the proper procedures
and oversight on how to carry out basic Police work and how to
perform more intense complicated actions like Immigration
Enforcement so Cesar was mistreated and violated in his |
Immigration Enforcement Arrest by the GCU Police Dept.

During Cesar’s arrest/attempted Deportation on 6/1/2017 some
employee of the GCU law enforcement Team accessed Cesar’s
cellphone WITHOUT CONSENT and violated Cesar and Cesar’s

Mother’s privacy rights.

10. While Cesar was arrested by GCU Police Dept, he was handcuffed

11.

awaiting to be transported to the US ICE Agency on 6/1/2017. Later
on 9/14/2017 when Cesar had to attend Justice Court, Cesar saw
where someone had FORGED his signature on the GCU Police Dept
citation #16-1102.

Cesar was never issued a citation for his so called Criminal Trespass
onto GCU campus nor could Cesar sign it seeing he was in
handcuffs all the while he is waiting to be transported to US ICE
Agency in Phx, AZ 85004.

Much expenses in traveling for many days from Phoenix to Florence ©
in visiting Plaintiff Cesar GVFlores in Florence detention facility

PAGE 5F

kage US of SS

 

 
co oN DN OH FP WW NY

Oo NY YY NY NY NY NY YY YN
RPRRRRBSORKRHPSE SRD ABADESBSHRE S

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 49 of 53

and attending Immigration Court in Florence

12. Much stress vs Family members in not being able to read and
understand anything written by GCU in the internet or
publicly....GCU Handbook in English only.

13. Violations of Cesar’s local DUE PROCESS Rights (see Central
California court ruling of 02/26/2018...reinstated Plaintiff Cesar
GVFlores’? DACA/EAD I-765 WORK PERMIT)

14. Violations of Cesar’s Federal Civil Rights seeing GCU receives
Federal Assistance...Cesar arrested on public sidewalk on 06-01-
2017.

15. Violations of Cesar’s Immediate Family’s EQUAL ACCESS
Federal Civil Rights on the GCU campus

16. FRIVOLOUS, WRONGFUL, ILLEGAL,

TRAUMATIC ARREST/ATTEMPTED DEPORTATION of
Cesar G. Valdes Flores of 6/1/2017

17. Cesar G. Valdes Flores was illegally incarcerated in a Federal prison,
Federal intake facility or in ICE custody for SIXTY-TWO (62) days
because of GCU Police Dept and US DHS ICE Phoenix, Az and US
DHS ICE Detention Center at Florence Az ignorance, failures, lack

of training, inactions and overall a comedy of errors that all the while

PAGE 5G

Page 49 of S2

 
oOo eo nN Dn FP W NY

No NO NY NY NY NY KY NY W
eo uae FBEOHPSSExRXUAAEBHR AS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 50 of 53

DENIED DUE PROCESS at a County Jail/Court level or Federal

Immigration court level at the NTA/NOIT issuance decision level.

18.Of the sixty two (62) days in Federal captivity, a few of those

imprisoned days were spent in MAXIMUM SECURITY isolation “in
the hole” inside the federal prison facility for EXTRA punishment
reasons. These days spent “in the hole” warrant extra Damages vs the
US DHS ICE Detention world that illegally caused Cesar’s illness due
to “cruel and unusual punishment being inflicted, under the color
of federal law” that these US DHS ICE Detention employees adhered
to in a federal world.

(From ~ 6/2/2017 to on or about 6/18/2017 no communications with
Family allowed by US DHS ICE while Plaintiff Cesar GV Flores was

either punished or quietly taken to Sonora Behavioral Health

Hospital)

The Basis statements submitted in this RELIEF section, lend more than a solidified

Justification for the requested RELIEF that follows on the next page :

PAGE 5H

Vage Go of 3

 
Oo Oe ND A FP WD NY

NY NY NO NHN NY NY NY NY W
SAI FOR ONKHSK SS CK RHAAREOHAS

 

Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 51 of 53

RELIEF

1. Plaintiffs Cesar G. Valdes Flores and his immediate Family (Biological Mother

Minerva Flores Sanchez and Step Father Pedro Vargas Palacios) request the
payment of TEN MILLION DOLLARS ($10,000,000) to compensate ALL in
ANY and ALL claims that have arisen from the FRIVOLOUS, WRONGFUL,
ILLEGAL, TRAUMATIC ARREST/ATTEMPTED DEPORTATION that the
GCU, GCU Police Dept, US DHS ICE Phoenix, Az and the US DHS ICE Florence
Detention Center and all involved personnel enacted “under the color of State or
Federal Law” versus Plaintiff Cesar G. Valdes Flores (DACA

Recipient/ DREAMER) commencing on 06/01/2017.

. Plaintiffs are requesting PUNITIVE DAMAGES against all Defendants for a Total

of FIVE MILLION DOLLARS ($5,000,000) collectively vs All Defendants.

. Plaintiffs are also requesting that GCU Legal Department and the GCU Police and

Safety Dept all get training to truly understand all of ARS 15-1897 SECTIONS A

thru E.

. Plaintiffs are also requesting that GCU and the GCU Police Dept release all

documents/records and or public info that relate to the GCU Police Dept requested
in the two (2) FOIA’s that the Plaintiffs’ Advocate, Silverio Garcia Jr,

requested/issued to GCU/GCU Police Dept back in July 2017. (per ARS 15-1 897E)

5. Any and all other awards that the Court and/or Jury authorize.

PAGE 5(1)

Page 3 / of §3

 
 

Case 2:19-cv-03614-SPL--JFM Document 1 Filed 05/28/19 Page 52 of 53

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

v. Reliel Rospmte'

 

SEE ATAched ag Gee. me (sz) thye Rege 21 | (x)
ov ftlus Re Spun 6e

 

 

VI. = Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.
Date of signing: M A422 WAY o s/22f 19
(redrO VorgeS

Af)
Signature of Plaintifé——TJaia| MA, “oe (Zedr OVbTg eS
Printed Name of Plaintiff (es esau NA \des ores enero Fl lofe 5 [7 alecreS

Bane

 

 

 

 

 

 

 

 

 

B. For Attorneys
Date of signing: No T Af PL cay le / ROT Ath cable
Signature of Attorney
Printed Name of Attorney - | [ A | t
Bar Number ~~ WV JV Vo

 

Page 6 of 7
Case 2:19-cv-03614-SPL--JFM Document1 Filed 05/28/19 Page 53 of 53

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Name of Law Firm _ Not. ALLA c_e ble _

 

 

 

 

 

Address | —_ _

City State Zip Code
Telephone Number 7 J , _
E-mail Address \ y/ 7

 

 

Page SB of So

Page 7 of 7

 
